DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-16, 18-20, 22 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “determine whether there is a reductant demand for the reductant, in response to determining that there is no reductant demand: stop the pump, and activate the compressed gas source for a predetermined time so as to provide the compressed gas to the reductant injector at a pressure sufficient to force reductant contained in the reductant injector upstream towards the reductant insertion assembly via the reductant delivery line while the pump is stopped so as to return at least a portion of the reductant to the reductant storage tank via the reductant delivery line and/or the reductant return line.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
The prior art of record does not teach “in response to determining that there is no reductant demand, activate the pump for reverse flow operation so as to draw reductant 
The prior art of record does not teach “a predetermined time so as to provide the compressed gas to the reductant injector at a pressure sufficient to force reductant contained in the reductant injector upstream towards the reductant insertion assembly via the reductant delivery line while the pump is stopped and to return at least a portion of the reductant to the reductant storage tank via the reductant delivery line and/or the reductant return line.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13, and
The prior art of record does not teach “activating the compressed gas source so as to provide gas assisted delivery of the reductant through the reductant injector; and in response to determining that there is no reductant demand, activating the pump for reverse flow operation so as to draw reductant contained in the reductant injector upstream towards the reductant insertion assembly via the reductant delivery line and to return at least a portion of the reductant to the reductant storage tank via the reductant delivery line and/or the reductant return line.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746